UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22085 Tortoise Tortoise Return Fund, LLC (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2009 Item 1. Schedule of Investments. Tortoise Total Return Fund, LLC SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2009 Shares Fair Value Master Limited Partnerships and Related Companies - 97.2% (1) Crude/Refined Products Pipelines - 45.4% (1) Buckeye Partners, L.P. $ Enbridge Energy Partners, L.P. Holly Energy Partners, L.P. Kinder Morgan Management, LLC (2) Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. SemGroup Energy Partners, L.P. Sunoco Logistics Partners L.P. TEPPCO Partners, L.P. Natural Gas/Natural Gas Liquids Pipelines - 36.0% (1) Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. ONEOK Partners, L.P. Spectra Energy Partners, LP Williams Pipeline Partners L.P. Natural Gas Gathering/Processing - 11.9% (1) Copano Energy, L.L.C. DCP Midstream Partners, LP Duncan Energy Partners L.P. MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Partners LP Propane Distribution - 3.9% (1) Inergy, L.P. Total Master Limited Partnerships and Related Companies (Cost $19,010,109) Short-Term Investment - 3.3% (1) Fidelity Institutional Government Portfolio - Class I, 0.10%(3) (Cost $784,401) Total Investments - 100.5% (1) (Cost $19,794,510) Liabilities in Excess of Cash and Other Assets - (0.5%) (1) ) Total Members' Capital - 100.0% (1) $ (1) Calculated as a percentage of members' capital. (2) Security distributions are paid-in-kind. (3) Rate indicated is the current yield as of September 30, 2009. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. On April 9, 2009, the FASB issued FASB Staff Position (FSP) No. FAS 107-1 and APB 28-1, Interim Disclosures About Fair Value of Financial Instruments, which amends FASB Statement No. 107, Disclosures About Fair Value of Financial Instruments (“FSP 107-1”), to require disclosures about fair value of financial instruments for interim financial statements of publicly traded companies as well as in annual financial statements.FSP 107-1 also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods.FSP 107-1 is effective for interim reporting periods ending after June 15, 2009.The adoption of FSP 107-1 did not have a significant impact on the Company’s financial statements. The following table provides the fair value measurements of applicable Company assets by level within the fair value hierarchy as of September 30, 2009. These assets are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Description Fair Value at September 30, 2009 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs(Level 2) Significant Unobservable Inputs (Level 3) Equity Securities Master Limited Partnerships and Related Companies(a) $ 23,265,560 $ 23,265,560 $- $- Total Equity Securities $ 23,265,560 $ 23,265,560 $- $- Other Short-Term Investments(b) $- $- Total Other $- $- Total $ 24,049,961 $ 24,049,961 $- $- (a) All other industry classifications are identified in the Schedule of Investments. (b) Short-term investments that are sweep investments for cash balances in the Company at September 30, 2009. As of September 30, 2009, the aggregate cost of securities for federal income tax purposes was $19,568,199. At September 30, 2009, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was $5,022,498, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $540,736 and the net unrealized appreciation was $4,481,762. Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and its Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) Therewas no change in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise Total Return Fund, LLC Date: October 27, 2009 By: /s/ Kenneth P. Malvey Kenneth P. Malvey Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise Total Return Fund, LLC Date: October 27, 2009 By: /s/ Kenneth P. Malvey Kenneth P. Malvey Chief Executive Officer Tortoise Total Return Fund, LLC Date: October 27, 2009 By: /s/ Terry Matlack Terry Matlack Chief Financial Officer
